Citation Nr: 0326514	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  96-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES


1.	The propriety of a 20 percent initial evaluation for a 
cervical spine disorder.  

2.  The propriety of a noncompensable initial rating for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran had active service from July 1970 to July 1994.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 1995 rating decision by the 
RO that denied service connection for an eye disorder, 
hearing loss, tinnitus, a left ankle injury, transient 
ischemic attacks, and irritable bowel syndrome.  The RO 
granted service connection for traumatic arthritis of the 
cervical spine, which was assigned a 10 percent rating from 
August 1, 1994 and also granted service connection for a left 
knee disorder, which was assigned a noncompensable (0 
percent) rating from August 1, 1994.  

In a January 1998 decision the Board allowed the claim for 
service connection for tinnitus, but denied the veteran's 
other claims for service connection.  The Board remanded to 
the RO the issues of increased ratings for a left knee 
disorder and for a cervical spine disability.  In a decision 
dated in September 2002, the Board granted entitlement to a 
20 percent initial rating for a cervical spine disability and 
denied the veteran's claim for an initial compensable rating 
for a left knee disability.  

The veteran appealed the Board's September 2002 decision 
denying an initial evaluation in excess of 20 percent and 
denying an initial compensable rating for a left knee 
disorder to the United States Court of Appeals for Veterans 
Claims.  In May 2003 the Court granted a joint motion to 
vacate the September 2002 decision and remand the case to the 
Board for further consideration.


REMAND

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of the evidence they are 
responsible for obtaining, and of what evidence VA will under 
take to obtain.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Claimants have a period 
of one year after such notice to submit evidence needed to 
substantiate claims.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003); 38 U.S.C.A. § 5103(b) (West 
2002).

The veteran has not yet received the notice required by 
38 U.S.C.A. § 5103(a).

The Board remanded the issues of increased ratings for the 
veteran's cervical spine and left knee disorders for further 
development in January 1998, to include affording the veteran 
neurological and orthopedic examinations of his left knee and 
cervical spine disabilities.  In the September 2002 decision 
the Board noted that the veteran had failed to report for 
these VA examinations and denied an initial evaluation in 
excess of 20 percent for the veteran's cervical spine 
disorder and denied an initial compensable rating for the 
veteran's left knee disability based on the evidence then of 
record pursuant to 38 C.F.R. § 3.655 (2002).   

In the May 2003 joint motion to remand it was noted that the 
Board in its September 2003 decision had relied solely on a 
computer generated document to determine that he had failed 
to appear for the previously scheduled neurological and 
orthopedic examinations of his left knee and cervical spine 
disabilities.  It was noted in this regard that the claims 
folder did not contain any documentation confirming that the 
medical facility conducting the examinations had contacted 
the veteran.  

The veteran has subsequently indicated that he would report 
for necessary examinations.

In view of the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran 
with a VCAA notice letter. 

2.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations to determine the current 
degree of severity of his service-
connected left knee disability and his 
service connected cervical spine 
disability.  The RO should ensure that a 
copy of the letter(s) from the medical 
facility, notifying the veteran of the 
date, time, and place of the examinations 
is forwarded to the RO for inclusion in 
the claims folder.  

If the veteran reports for the 
examinations, all clinical findings must 
be reported in detail.  The claims folder 
must be made available to the examining 
physicians, and the physicians should 
state that they have reviewed the claims 
folder, in his report of examination.  

(a) The orthopedic examiner should report 
the pertinent medical complaints, 
symptoms and clinical findings, including 
ranges of motion of the left knee and 
cervical spine in degrees in all planes.  
The presence or absence of subluxation 
and/or lateral instability of the left 
knee should be reported, and if present, 
whether such is severe, moderate or 
slight in degree.  

The physician should also report any 
weakened movement, excess fatigability, 
pain on motion, or incoordination caused 
by the veteran's right knee disorder.  If 
possible, the examiner should express the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or pain on undertaking 
motion.  The examiner should also comment 
on the frequency and duration of episodes 
of physician prescribed bed rest for the 
cervical spine disability over the 
previous 12 months.   

(b). The neurological examiner should 
report whether the veteran has disc 
disease in the cervical spine.  The RO 
should ensure that a copy of the letter 
from the medical facility, notifying the 
veteran of the date, time, and place of 
the examination is forwarded to the RO 
for inclusion in the claims folder.  If 
the veteran reports for the examination, 
all clinical findings must be reported in 
detail. 

The examiner should report the pertinent 
medical complaints, symptoms and clinical 
findings, including sensation and 
reflexes in the upper extremities.  The 
examiner should note whether the cervical 
spine causes neuritis, neuralgia, or 
complete or partial paralysis or any 
nerve.  The examiner should express an 
opinion as to the severity of any disc 
disease, neuritis, neuralgia, or partial 
paralysis.
  
3.  The RO should review the veteran's 
claim for a compensable initial rating 
for his service-connected left knee 
disability with consideration of 
VAOGCPREC 23-97, if appropriate.  The RO 
should also review the veteran's claim 
for an initial evaluation in excess of 20 
percent for his cervical spine disability 
with consideration of all versions of the 
criteria for rating back disabilities in 
effect during the course of this appeal.  
See 38 C.F.R. § 4.71a (2002 & 2003); 68 
Fed. Reg. 51,454-8 (Aug 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a).  Should 
the veteran fail to report for the above 
examinations, the veteran's claims for 
increased initial ratings for his 
cervical spine and left knee disabilities 
claims should be evaluated under the 
provisions of 38 C.F.R.§ 3.655.  

4.  If the veteran's claims are denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After the veteran has been afforded a reasonable opportunity 
to respond, the case should be returned to this Board for 
further appellate consideration, if otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


